Citation Nr: 0631010	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  95-12 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for a malignant glioma 
for accrued benefits purposes.

3.  Entitlement to educational assistance benefits under 
Chapter 35, Title 38, United States Code (Chapter 35).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from July 1966 to April 1970.  The veteran 
died in May 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in December 2000, 
which vacated a December 1999 Board decision and remanded the 
case for additional development.  The issues on appeal 
initially arose from a July 1994 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was subsequently remanded to 
the RO for additional development and the Board addressed 
these issues in a November 2005 decision.  The Board, sua 
sponte, vacated its November 2005 decision and in a June 8, 
2006, order the Court dismissed an appeal from the November 
2005 Board decision for lack of jurisdiction.

The appellant submitted additional evidence pertinent to her 
claims in June 2006, but specifically waived initial 
consideration by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304 (2006).  Therefore, the Board finds the 
case has been adequately developed for appellate review.  




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran died in May 1994 as a result of malignant 
glioma; the approximate interval between onset and death was 
eight months.

3.  At the time of the veteran's death service connection was 
not in effect for any disability.

4.  The persuasive evidence of record demonstrates a disease 
or injury which caused or contributed to the veteran's death, 
to include as a result of exposure to herbicides or non-
ionizing radiation, was not incurred in or aggravated by 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1116, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006). 

2.  The criteria for service connection for a malignant 
glioma for accrued benefits purposes have not been met.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107, 5121 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 
(2006).

3.  The criteria for educational assistance benefits under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in September 2001, August 
2002, and July 2004.  Adequate opportunities to submit 
evidence and request assistance have been provided.  

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decisions in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with these claims would not cause any prejudice to the 
appellant.

Factual Background

The appellant contends that the veteran's exposure to Agent 
Orange resulted in the development of a brain tumor which 
caused his death.  She has also asserted that his exposure to 
radiation in service may have lead to the development of the 
brain tumor which lead to his death.

The veteran's service records show he served in Vietnam from 
April 1969 to April 1970.  His service medical records are 
entirely negative for any evidence pertaining to a brain 
tumor.  On separation examination in March 1970 there were no 
pertinent complaints and all pertinent findings were normal.

Post-service medical records show the veteran manifested 
various neurological symptoms in 1993 and was diagnosed with 
a brain tumor in October 1993.  He died in May 1994.  His 
death certificate indicates that the cause of death was brain 
tumor, malignant glioma, with the approximate interval 
between onset and death being eight months.  At the time of 
his death, the veteran was not service- connected for any 
disorders.  He did, however, have a pending claim for service 
connection for malignant glioma.

In support of her assertion that the veteran's death was due 
to herbicide exposure in service the appellant submitted an 
August 1994 opinion from the veteran's neurosurgeon, A. Allan 
Dixon, M.D.  Dr. Dixon stated "[t]here may well be a 
connection" between the veteran's exposure to Agent Orange 
and the malignant glioma; however, noting that as a 
neurosurgeon he was not an expert in the causes of tumors and 
was not qualified to comment on a possible relationship.  He 
further noted that the causes of a brain tumor were varied 
and were not known for certain.  He provided that a malignant 
tumor in a young man (the veteran was 46 years old at the 
time of death) could have been caused by a preceding exposure 
to any toxin.

A search of official government sources was conducted to 
determine if the veteran was exposed to radiation during 
active duty service.  In correspondence dated in October 1997 
the Department of Energy reported it had no record of the 
veteran having been exposed to ionizing radiation.

In an August 1998 letter, the Department of Air Force, 
Headquarters Air Force Safety Center, stated that the veteran 
had performed duties associated with radar, bombing systems, 
electronic equipment, and weapons control systems.  It was 
noted his Air Force occupational specialty and assigned 
duties did not involve nuclear warhead maintenance 
operations.  There was no evidence that he was exposed to 
other significant sources of ionizing radiation from his 
duties.  A query of the Air Force Master Exposure Registry 
for ionizing radiation dosimetry records revealed no records 
pertaining to the veteran.  It was further noted that the 
duties the veteran performed may have involved exposure to 
non-ionizing (radio frequency) radiation from radar systems 
and other devices, but that the primary biological effect 
from radio frequency radiation (RFR) was a thermal heating 
effect and scientific studies had been unable to establish 
hazardous effects of RFR from exposure within established 
federal standards.  It was concluded that it was highly 
unlikely that any RFR exposure he may have received during 
his career in the Air Force was related to his disease.

A May 2002 VA medical opinion noted that the physician 
rendering the opinion was not an expert, but that the most 
recent current conditions considered by VA as presumptive of 
Agent Orange exposure did not list any brain lesion like 
glioma as related to Agent Orange.  The physician found it 
was unlikely that the veteran's glioma was related to Agent 
Orange exposure.

The Board subsequently requested a medical opinion from the 
Armed Forces Institute of Pathology (AFIP) regarding the 
relationship between the veteran's cause of death and his 
active duty service.  The appellant and her representative 
were provided adequate notice and sufficient time to provide 
additional argument or evidence.  In correspondence dated in 
July 2005 two AFIP physicians (F.G. Mullick, M.D., Chair, 
Department of Environmental & Infectious Disease Sciences; 
L.A. Murakata, M.D., Staff Pathologist, Department of 
Environmental & Infectious Disease Sciences) found the biopsy 
tissue of the veteran's tumor showed anaplastic 
oligodendroglioma (Grade III, WHO 2000).

The physicians noted that Table 1.1 of the Veterans and Agent 
Orange Update 2002, Institute of Medicine of the National 
Academies summarized the medical literature to categorization 
of health outcomes and exposure to herbicides and that brain 
tumors fell under the "Limited/Suggestive Evidence of No 
Association" category.  With regard to the question of 
whether it was at least as likely as not that exposure to 
herbicides in Vietnam was the principal or contributory cause 
of the veteran's death, the physicians stated that it was 
unlikely.  It was noted that a search of the literature for 
recent published studies covering exposure to herbicides such 
as those used in Vietnam and the development of brain cancer 
did not reveal data different than that published by Veterans 
and Agent Orange Update 2002.  

With regard to the question of whether it was at least as 
likely as not that exposure to non-ionizing radiation from 
radar systems and other devices during service lead to the 
veteran's cause of death, the physicians indicated that it 
was unknown but unlikely.  The physicians further stated 
that, although the Veterans and Agent Orange Update 2002 
stated that exposure to ionizing radiation was an established 
risk factor for brain cancer, the American Cancer Society had 
noted that most brain cancers were not associated with any 
known risk factors.  With regard to the question of whether 
it was at least as likely as not that the veteran's cause of 
death had its onset in service or within one year after 
separation from service, the physicians indicated that it was 
unknown. 

It was noted that files containing 7,702 Agent Orange 
Registry cases (ending June 2005) had been reviewed which 
included a total of 12 patients diagnosed with primary glial 
brain tumors.  There were no cases with the diagnosis of 
anaplastic oligodendroglioma.  The physicians noted that in 
their experience oligodendroglial tumors had not been 
causally associated with any environmental agents.  Grade III 
oligodendrogliomas may arise de novo or from a Grade II 
oligodendroglioma and the mean survival time for Grade II 
oligodendrogliomas was approximately five years post 
diagnosis, for Grade III tumors it was usually one year or 
less.  In summary, the AFIP physicians noted they were not 
aware of scientific literature that currently existed that 
supported an association between exposure to herbicides 
and/or non-ionizing radiation (radio frequency) and the 
development of anaplastic oligodendroglioma of the brain.

In response to the AFIP medical opinion, the appellant 
submitted a medical opinion from Craig N. Bash, M.D., a 
neuroradiologist and associate professor of radiology at the 
Uniformed Services University of the Health Sciences.  In 
correspondence dated in August 2005, Dr. Bash noted that upon 
request of the appellant's attorney he reviewed the veteran's 
claims folder and medical records for the purpose of making a 
medical opinion concerning the veteran's demise.  It was 
noted he reviewed the veteran's claims folder, post-service 
medical records, lay statements, other physician statements, 
and medical literature.  With regard to his qualifications, 
Dr. Bash indicated that he was a board certified specialist 
and had additional certifications in neuroradiology and had 
performed and/or interpreted thousands of CT, MRI, and PET 
scans, as well as angiograms, on patients with brain tumors, 
and had correlated his findings with the clinical record.

Dr. Bash opined that it was more likely than not that the 
veteran's brain tumor was induced by his exposure to Agent 
Orange.  The reasons provided for this conclusion included 
that the time lag between the veteran's exposure and the 
tumor development was "not inconsistent with the magnitude 
of time lags associated with an evolution of WHO grade for 
this time [sic.] of tumor over time" and that the literature 
(Agent Orange Updates) supported an association between Agent 
Orange exposure and the development of brain tumors at the 
more likely than not level.  It was noted that the 2002 Agent 
Orange Update by the Institute of Medicine (IOM) published a 
series list of studies, all of which listed their Relative 
Risks (RRs).  

Dr. Bash stated that he had conducted a meta-analysis of 
these studies and found that for tumors, 39 studies showed a 
relative risk greater than one or equal to one and only 21 
studies showed a relative risk less than one.  The largest 
study of 477 had a relative risk of 1.2.  These RRs were 
asserted to have supported his contention that the risk 
association between Agent Orange and the development of brain 
tumors was greater than 50 percent.  He noted that IOM 
usually stated that this type of RRs was in the insufficient 
evidence category, but that he disagreed with the IOM as they 
applied the 95 percent confidence level to their 
"insufficient" evidence statement when the correct standard 
according to VA legislation was a 50 percent or greater 
likelihood concept.

Other factors which Dr. Bash indicated had lead him to 
conclude that there was an association between service and 
the veteran's cause of death were that the veteran did not 
appear to have any other risk factor or confounding factor to 
medically explain his development of his Grade III tumor at a 
relatively young age and that this opinion was consistent 
with Dr. Dixon's opinion.

In support of the claim the appellant's attorney submitted 
correspondence dated in June 2006 from H. Montemarano, M.D., 
identified as a board certified radiologist with additional 
subspecialty training and certification (apparently in the 
field of pediatric radiology).  Dr. Montemarano noted she had 
been asked to comment on the veteran's brain tumor, a World 
Health Organization anaplastic oligodendroglioma, and stated 
that "[t]he precise etiology of these tumors is not well 
established but we do know in general that toxins often cause 
many types of tumors through genetic transformations."  

It was noted that according to the IOM there are several 
biologically plausible pathways through which Agent Orange 
induces cancer and that "the analysis by Dr. Bash reveals 
that the preponderance of the medical data provided in [the] 
2002 Agent Orange [U]pdate favors a positive causative 
association between Agent Orange and brain tumors."  Dr. 
Montemarano reported that "[t]he more recent 2004 Agent 
Orange [U]pdate also shows a similarly strong association 
consistent with the analysis of Dr. Bash."  It was further 
noted that the opinion of Dr. Dixon was consistent with the 
medical data and that "[t]here is no data that states that 
Agent Orange is protective against the development of tumors 
or that this compound is biologically benign."  

Dr. Montemarano also stated that these type of tumors were 
noted for very slow growth and that the interval between the 
veteran's exposure to Agent Orange and his demise was 
consistent which what would be expected.  She further noted 
that the AFIP reports had been reviewed and that they 
appeared to be limited only to in-house data on 12 cases and 
their opinions were "consistent with their narrow 
perspective."  It was implied that the AFIP physicians had 
not considered pertinent literature and that they may not 
have had access to the full record in this case.  Additional 
comments were also provided concerning the reputation and 
medical expertise of Dr. Bash.

In conclusion, Dr. Montemarano found the veteran's medical 
record did not document any other risk factors for the 
development of brain tumors or oligodendrogliomas and that 
the literature and opinions of other physicians in this case 
revealed a positive association between Agent Orange exposure 
and the development of brain tumors.  It was, therefore, her 
opinion that it was likely that the etiology of the veteran's 
brain tumor was his exposure to toxins (Agent Orange) in 
Vietnam.

Cause of Death Claim

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2006).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006). 

Service connection can be granted for certain diseases, 
including malignant tumors, if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war 
and certain chronic diseases (including malignant tumors) 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Veterans 
diagnosed with an enumerated disease who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996).  

In a May 2003 public notice VA reported that National Academy 
of Sciences (NAS) studies had concluded there was no new 
evidence to support changing the "limited or suggestive 
evidence of no association" categorization and found that 
the credible evidence against an association between 
herbicide exposure and brain tumors outweighed the credible 
evidence for such an association.  See 68 Fed. Reg. 27630, 
27639 (May 20, 2003).  It was noted that ionizing radiation 
was an established risk factor for brain cancer and that 
several other potential factors have been examined, but that 
most brain cancers were not associated with any known risk 
factors and occurred relatively infrequently.  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, the appellant contends that the veteran's death 
due to a brain tumor was due to exposure to Agent Orange 
and/or radiation during service.  Records show the veteran 
was not service connected for any disability during his 
lifetime and there is nothing in his records to indicate that 
his brain tumor was a pre-existing condition or that any 
disorder in service could have conceivably aggravated this 
disease or otherwise contributed to the onset of death.  
Therefore, no issue of service connection for the cause of 
the veteran's death on the basis of contribution to death or 
aggravation of the brain tumor causative of death by a 
service-connected disability is shown by the evidence of 
record.  Further, it is noted that the brain tumor was first 
demonstrated many years after service separation.

The appellant is not entitled to service connection for the 
cause of the veteran's death on a presumptive basis under 38 
C.F.R. § 3.309.  The evidence clearly shows the veteran died 
as a result of a brain tumor which is not an enumerated 
disease for presumptive service connection associated with 
herbicide exposure.  There is no probative evidence 
demonstrating a brain tumor was manifest within the veteran's 
first post-service year or that the disorder developed as a 
result of ionizing radiation exposure during service.  

As to the issue of entitlement to service connection on a 
direct basis as a result of herbicide exposure in service, 
the Board notes that a VA notice that a presumption of 
service connection was not warranted for brain tumors does 
not preclude direct service connection if the evidence 
establishes that the disease was incurred during service.  
See Combee, 34 F.3d 1039.  After review of the evidence of 
record, however, the Board finds that entitlement to service 
connection for the veteran's cause of death is not warranted.  
The July 2005 AFIP opinion is considered to be persuasive in 
this case.  This opinion is shown to have been based upon a 
thorough review of the pertinent evidence, is consistent with 
the published and peer reviewed medical and scientific 
literature, and is consistent with VA's own published 
findings as to any possible positive association Agent Orange 
and brain tumors.

The competent evidence of record also includes opinions in 
support of the appellant's claim of an association between 
the veteran's brain tumor and his presumed exposure to Agent 
Orange during service in Vietnam.  The Board finds, however, 
that the private medical opinions of Drs. Dixon, Bash, and 
Montemarano warrant a lesser degree of probative weight than 
the AFIP opinion.  Dr. Bash stated that he conducted "meta 
analysis" on the information of record.  He did not provide 
any copies of his work product used in arriving at his 
conclusions.  Ill conducted meta-analyses may be biased owing 
to exclusion of relevant studies or inclusion of inadequate 
studies.  The Board has no information on how his analysis 
was performed, or to the extent in which he included or 
excluded data.  The Board finds that these opinions either 
require resort to speculation, albeit based upon some degree 
of medical knowledge, in that there is admittedly no 
demonstrated direct and immediate causal relationship between 
herbicide exposure and the development of this brain tumor, 
or require that a greater degree of evidentiary weight be 
applied to the statistical conclusions of Dr. Bash over the 
published findings of the IOM, NAS, and VA.  

As to Dr. Bash's opinion that the literature supported an 
association between herbicide exposure and brain tumors on a 
more likely than not basis of evidentiary proof, the Board 
has considered his argument but finds his opinion as to 
statistical significance warrants a lesser degree of 
probative weight than the published and peer reviewed medical 
and scientific findings of record.  One of the bases for his 
opinion is that the 2002 Agent Orange Update by IOM used a 
different standard (95 percent confidence level) for 
determining a connection between various diseases and 
herbicide exposure than the standard VA uses for determining 
whether service connection for a disability is warranted.  
The Board notes that VA law does not require that scientific 
data be evaluated under VA legal standards, rather it 
evaluates all the data, to include the scientific and medical 
findings, and applies the legal standard and probative value 
of each item of evidence in determining if a specific benefit 
is warranted.  

The Board also notes that in her June 2006 correspondence Dr. 
Montemarano referred to the 2004 Agent Orange Update as 
showing "a similarly strong association consistent with the 
analysis of Dr. Bash."  Although no copies of that document 
were provided and no specific reference was identified, this 
publication has been reviewed by the Board solely for the 
purpose of assessing the probative value of Dr. Montemarano's 
statements as to deficiencies in the AFIP report.  It is 
significant to note that the 2004 Agent Orange Update report 
shows the additional information available to the committees 
responsible for the Update 2002 did not change the conclusion 
that there was limited or suggestive evidence of no 
association between Agent Orange exposure and brain cancer.  
See Veterans and Agent Orange Update 2004, The National 
Academies Press, pp. 296-302 (2005).  Therefore, the Board 
finds additional development is not required, to include for 
reconciliation of the AFIP of record with any studies 
published since July 2005.  The claims of Dr. Montemarano as 
to deficiencies in the AFIP report are not substantiated by 
the evidence of record.

Based upon review of all the evidence of record, the Board 
finds the persuasive medical opinion in this case shows the 
veteran died as a result of a brain tumor that was not 
incurred as a result of military service.  The opinions of 
the July 2005 AFIP physicians are considered to be persuasive 
and of greater probative weight than the opinions of Drs. 
Dixon, Bash, and Montemarano.  Therefore, entitlement to 
service connection for the cause of the veteran's death must 
be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.


Accrued Benefits Claim

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2006).  As the Board has determined that service 
connection for the veteran's cause of death is not warranted, 
for similar reasons entitlement to accrued benefits on the 
basis of the veteran's pending claim for service connection 
for malignant glioma (the cause of his death) must also be 
denied.  The preponderance of the evidence is against the 
claim.

Chapter 35 Benefits Claim

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  
38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 
(2006).  Neither of these criteria are met in this case.  The 
preponderance of the evidence is against the claim.




ORDER

Service connection for the cause of the veteran's death is 
denied

Service connection for a malignant glioma for accrued 
benefits purposes is denied.

Entitlement to Chapter 35 educational assistance benefits is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


